Conner., J.,
concurring. His Honor-instructed the jury on the first issue that if they found that No. 33 was a first-class train, and No. 578 was an extra freight train, that under the rules No. 33 had the right of way and it was not the duty of the engineer to protect his train against the extra at Rockingham. That under the rules of the company the engineer had a right to presume that he could pass the switch at the siding where No. 578 was standing unless he was signaled not to do so. That if he did not know when he left Hamlet that No. 578 was on the siding a quarter of a mile east of Rockingham, then he had a right to presume that his track was clear, and he would not be required to stop or slow up for the siding; that if they believed the evidence the engineer of No. 33 did not know that No. 578 was on the siding; that if the jury find from the evidence that it was the duty of the flagman, Holland, after his train, extra 578, *375bad entered tbe siding at Eockingham, if they find that be bad so entered, to remain at said switch and to signal tbe engineer of No. 33 to come ahead, if it was all right, or to stop if it was wrong, and that said Holland was not at said switch as No. 33 approached, then the engineer on No. 33 had the right to presume that the train on the siding had not used the siding switch and that the same was set to the main track.
The defendant asked his Honor to instruct the jury “that if they found that Holland, the intestate of the plaintiff, was required by the rules of the company to be at or near said switch north of Eockingham, about four hundred yards from the station, when No. 33 passed, and he was not there, and they further find that his failure to be there caused the said train to enter said switch, then you will answer the first issue 'No.’ ” His Honor gave the instruction, adding the words, “Provided you further find that the defendant used ordinary care.” Defendant excepted.
Defendant requested his Honor to instruct the jury “that if they find from the evidence, under the rules of the company, that Holland, the intestate, was required to signal train No. 33 as it approached the switch leading to the siding upon which extra 578 was, and that the switch was set to the siding, and that he failed to do so, and that his failure contributed to and was the proximate cause of his death, then you will answer the first issue 'No.’ ” His Honor gave the instruction, adding the words “If you find that defendant used ordinary care.” Defendant excepted.
I am of the opinion that these two last instructions were complete and correct propositions of law, and that the words “if the defendant used ordinary care” should not have been added. His Honor had explained to the jury the defendant’s measure of duty. Certainly, if the plaintiff’s intestate was guilty of negligence and such negligence was the proxi*376mate cause of bis death, the first issue, “Was the death of Holland caused by the negligence of defendant as alleged in the complaint ?” could not have been answered in the affirmative even if the defendant had not used ordinary care. It is not the failure to use ordinary care which gives a right of action, but it is such failure resulting in, that is, being the proximate cause of, the injury. Morton v. Railroad, 122 N. C., 910, and many other cases. The jury might well have concluded that, notwithstanding the finding that the plaintiff’s intestate was guilty of negligence which was the proximate cause of his death, yet if the defendant failed to use ordinary care they should answer the issue in the affirmative. Of course, his Honor did not intend to so instruct them, but I think his language capable of that construction. Again, the jury were left without any instruction as to what was meant by ordinary care as applied to the facts of this case as they might find them to be. If, as his Honor had just told the jury, the engineer had a right to presume that the switch was set to the main track and was under no obligation to slow down, I cannot see any evidence of want of ordinary care on his part. It is said that there was negligence in the construction of the road approaching the switch. In respect to this question there is not sufficient evidence in the case to enable me to form any opinion. I could not say, as a matter of law, that there was a want of ordinary care in the construction of the road. By the plaintiff’s own evidence the switch was in good condition and working order. Some one must have changed it after No. 38 and No. 45 passed. There is some evidence tending to show that the plaintiff’s intestate did so. The witness Crump says that he saw the plaintiff’s intestate, after No. 38 and No. 45 passed, about half way between the caboose and the switch, when he said “We will back out and go down on the main line where Mr. Simpson is, I reckon we can get ahead of No. 33.” The *377testimony of tbe witness is not very clear; in fact, there is an embarrassing want of clearness in all of tbe testimony. Tbis was, however, for tbe jury.
I can see no reason for submitting tbe third issue in tbis case. There is to my mind no element of tbe “last clear chance” presented. Tbe decision of the first issue practically settled tbe case.
In another trial there may be evidence in regard to tbe construction of tbe road and placing tbe switch and tbe reasons for making tbe curve so near to the switch. I concur in the opinion that there should be a new trial.